                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

SANDRA B. WILLIAMS,

     Plaintiff,

v.                                                 Case No.
                                                   1:20-cv-01297-TCB-JSA
ENCORE CREDIT CORPORATION C/O
SELECT PORTFOLIO SERVICING, U.S.
BANK NATIONAL ASSOCIATION, AS
TRUSTEE, ON BEHALF OF THE
HOLDERS OF THE HOME EQUITY
ASSET TRUST 2006-5 HOME EQUITY
PASS THROUGH CERTIFICATES,
SERIES 2006-5, RUBIN LUBLIN, LLC,
and BRET CHANESS, ESQ.,

     Defendants.


                   DEFENDANTS’ RESPONSE TO PLAINTIFF’S
                     MOTION FOR SUMMARY JUDGMENT

      COME NOW, Select Portfolio Servicing, Inc. (“SPS”),1 U.S. Bank National

Association, as Trustee, on Behalf the Holders of the Home Equity Asset Trust

2006-5 Home Equity Pass Through Certificates, Series 2006-5 (“U.S. Bank”),
1
 The Complaint names “Encore Credit Corporation c/o Select Portfolio Servicing”
and goes on to state that this entity is a Utah corporation with its principal place of
business at 3217 S. Decker Lake Drive, Salt Lake City, UT 84119. [Doc. 5], p. 4, ¶
2. SPS has no affiliation with Encore and the listed address is SPS’s principal place
of business. As such, SPS is moving in its individual capacity and not on behalf of
or in connection with Encore.
                                          1
Rubin Lublin, LLC (“RL”) and Bret Chaness (“Mr. Chaness”) (these parties are

sometimes, collectively, referred to as the “Defendants”), and file this Response to

the Plaintiff’s Motion for Summary Judgment [Doc. 15], respectfully showing this

Honorable Court as follows:

                 INTRODUCTION AND RELEVANT FACTS

      This action was filed on March 25, 2020, and represents the fourth time that

Plaintiff Sandra B. Williams has been before this Court to challenge the

foreclosure of the property located at 2736 Lakeside Drive SW, Conyers, Georgia

30094. See Williams v. U.S. Bank Nat’l Ass’n, No. 1:18-cv-01796-TCB (N.D. Ga.);

Williams v. U.S. Bank Nat’l Ass’n, No. 1:19-cv-04575-TCB (N.D. Ga.); U.S. Bank

Nat’l Ass’n v. Williams, No. 1:20-cv-01009-TCB (N.D. Ga.). The Defendants filed

a Motion to Dismiss pursuant to Fed. R. Civ. P. 12(b)(6) on May 15, 2020. [Doc.

7]. Additionally, the Defendants filed a Motion to Stay Pretrial Deadlines [Doc. 9],

which was granted in part on June 4, 2020. [Doc. 14]. The Plaintiff did not timely

respond to the Motion to Dismiss, but on June 18, 2020 – over a month later – filed

a tardy response that included a request for summary judgment. [Doc. 15]. The

sole basis for requesting summary judgment is that “Defendant failed to file an

Answer is a timely fashion” and that “[i]n support of this Motion, Plaintiff

reincorporates her complaint and supporting document.” Id. at p. 5.

                                         2
              ARGUMENT AND CITATION OF AUTHORITY

A.    THE PLAINTIFF HAS FAILED TO SHOW THAT SHE IS
      ENTITLED TO SUMMARY JUDGMENT

      Under Fed. R. Civ. P. 56(a), summary judgment is proper “if the movant

shows that there is no genuine dispute as to any material fact and that the movant is

entitled to judgment as a matter of law.” See also Celotex Corp. v. Catrett, 477

U.S. 317, 322 (1986). Under Rule 56(c),

      A party asserting that a fact cannot be or is genuinely disputed must
      support the assertion by:

            (A) citing to particular parts of materials in the record,
      including depositions, documents, electronically stored information,
      affidavits or declarations, stipulations (including those made for
      purposes of the motion only), admissions, interrogatory answers, or
      other materials; or
            (B) showing that the materials cited do not establish the
      absence or presence of a genuine dispute, or that an adverse party
      cannot produce admissible evidence to support the fact.

Furthermore, Local Rule 56.1(B)(1) states that:

      A movant for summary judgment shall include with the motion and
      brief a separate, concise, numbered statement of the material facts to
      which the movant contends there is no genuine issue to be tried. Each
      material fact must be numbered separately and supported by a citation
      to evidence proving such fact. The Court will not consider any fact:
      (a) not supported by a citation to evidence (including page or
      paragraph number); (b) supported by a citation to a pleading rather
      than to evidence; (c) stated as an issue or legal conclusion; or (d) set
      out only in the brief and not in the movant’s statement of undisputed
      facts.

                                          3
      Here, the Plaintiff has failed in all respects to comply with Fed. R. Civ. P. 56

or LR 56.1. The Plaintiff’s only “support” for her motion is her Complaint, and

pleadings are not evidence for purposes of summary judgment unless verified.

Witter v. Bank of Am., No. 1:07-CV-1344-GET-AJB, 2008 WL 11470984, at *10

(N.D. Ga. May 15, 2008) (collecting cases), report and recommendation

adopted, No. 1:07-CV-1344-GET, 2008 WL 11470997 (N.D. Ga. June 12, 2008).

The Complaint here is not verified. See [Doc. 5]. In fact, LR 56.1(B)(1) states that

this Court will not consider facts “supported by a citation to a pleading rather than

to evidence.” And the fact that the Defendants have not filed an Answer does not

mean the facts in the Complaint have been admitted, despite the Plaintiff’s belief to

the contrary and her statement that the failure to file an Answer means that “[i]t is

an undisputed fact that Defendant promised to stop the foreclosure, in writing and

did not.” [Doc. 15] at p. 5. A Motion to Dismiss under Rule 12(b)(6) is pending,

and as such, no Answer is required to be filed unless and until the motion is

denied. See Fed. R. Civ. P. 12(a)(4). Thus, there is no evidence before the Court to

support the Plaintiff’s Motion.

      Moreover, the Plaintiff failed to include a “separate, concise, numbered

statement of the material facts to which the movant contends there is no genuine

issue to be tried” in violation or LR 56.1. This failure alone is grounds for denying

                                          4
the motion. See Vaughan v. City of Sandy Springs, No. 1:09-CV-2852-ODE-WEJ,

2011 WL 13177749, at *1 (N.D. Ga. Nov. 14, 2011) (collecting cases), report and

recommendation adopted, No. 1:09-CV-2852-ODE-WEJ, 2012 WL 12952742

(N.D. Ga. Feb. 2, 2012).

      As it stands, the Plaintiff has failed in all respects to set forth a proper

Motion for Summary Judgment. The Defendants have been presented with no basis

on which the motion rests other than an inadmissible complaint, which is the

subject of a pending Motion to Dismiss. The Motion for Summary Judgment must

be denied.

                                CONCLUSION

      Based on the foregoing, Defendants respectfully request that this Court deny

the Motion for Summary Judgment.




                                        5
Respectfully submitted, this 10th day of July 2020.

                                /s/ Bret J. Chaness
                                BRET J. CHANESS (GA Bar No. 720572)
                                RUBIN LUBLIN, LLC
                                3145 Avalon Ridge Place, Suite 100
                                Peachtree Corners, GA 30071
                                (678) 281-2730 (Telephone)
                                (404) 921-9016 (Facsimile)
                                bchaness@rlselaw.com

                                Pro se and Attorney for Select Portfolio
                                Servicing, Inc., U.S. Bank National
                                Association, as Trustee, on Behalf the
                                Holders of the Home Equity Asset Trust
                                2006-5 Home Equity Pass Through
                                Certificates, Series 2006-5, and Rubin
                                Lublin, LLC




                                  6
                           FONT CERTIFICATION

      The undersigned counsel for Defendant hereby certifies that the within and

foregoing was prepared using Times New Roman, 14-point font in accordance

with LR 5.1(B).

      Respectfully submitted, this 10th day of July 2020.

                                      /s/ Bret J. Chaness
                                      BRET J. CHANESS (GA Bar No. 720572)




                                        7
                         CERTIFICATE OF SERVICE

      I hereby certify that I have, this 10th day of July 2020, served all parties in

this matter with the within and foregoing by placing a true and correct copy of

same in the United States Mail, with first-class prepaid postage affixed thereto,

properly addressed as follows:

      Sandra B. Williams
      2736 Lakeside Drive Southwest
      Conyers, GA 30094

                                      /s/ Bret J. Chaness
                                      BRET J. CHANESS (GA Bar No. 720572)




                                         8
